 Case 8:19-cv-00442-AG-KES Document 9-1 Filed 04/04/19 Page 1 of 2 Page ID #:38




1    Alan G. Laquer (SBN 259257)
     alan.laquer@knobbe.com
2    Jonathan A. Menkes (SBN 279677)
     jonathan.menkes@knobbe.com
3    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
4    Irvine, CA 92614
     Telephone: 949-760-0404
5    Facsimile: 949-760-9502
6    Attorneys for Defendant
     GHOST MANAGEMENT GROUP, LLC d/b/a WEEDMAPS
7
8
9                    IN THE UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                             SOUTHERN DIVISION
12
13   OCTAVIO SANCHEZ, d/b/a                     Case No.
     WEEDMENU, an individual,                   8:19−cv−00442 AG (KES)
14
15               Plaintiff,                     PROPOSED ORDER
                                                GRANTING DEFENDANT
16         v.
                                                WEEDMAPS’ MOTION TO
17   GHOST MANAGEMENT GROUP, LLC                DISMISS
18   d/b/a WEEDMAPS, a Delaware limited
     liability company, and VIRTUAL             Hearing:
19   SUPPORT, LLC                                 May 6, 2019
                                                  10:00 a.m.
20
                 Defendants.                      Courtroom 10D
21
22                                              Honorable Andrew J. Guilford
23
24
25
26
27
28
 Case 8:19-cv-00442-AG-KES Document 9-1 Filed 04/04/19 Page 2 of 2 Page ID #:39




1          Having considered Defendant Ghost Management Group, LLC d/b/a
2    Weedmaps’ (“Weedmaps”) Motion to Dismiss, and all papers filed in support
3    thereof, all papers filed in opposition thereto, and any oral argument at any hearing
4    on the motion, and finding good cause therefor, the Court hereby GRANTS
5    Defendant Weedmaps’ motion.
6          Each of Plaintiff’s claims against Defendant Weedmaps is dismissed with
7    prejudice.
8
9    IT IS SO ORDERED.
10
11   Dated:
                                             Honorable Andrew J. Guilford
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -1-
